DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
That the amendment to the claim languages filed on 6/28/21 has been fully considered and made of record.    Claims 1-12 are now pending in that unelected claims 2-3, 5-12 are requested to be cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“each having a tip”(claim 1, line 3)should be updated to:--“each arm having a tip”--
	Whether or not “a driving voltage “(claim 1, lines 13-14) as same as that in claim 1, about line 8?
	

	--“coupling the reference voltage acquisition unit to the pair of arm parts and the piezoelectric element, wherein the piezoelectric element configured to drive the pair of arm parts include expand and contract the pair of arm parts in an extension direction toward the base end”--. 
	A third occurrence of: “a driving voltage “(claim 1, line 16) is unclear and confusion in that it is unclear if this directed to one that previous in line 8 or in lines 13-14 of claim 1.  Appropriate correction is requested.
	“for driving “(claim 1, line 13) appears to be incomplete should be further define  the structural elements to which the driving associated thereto (i.e., opening and closing of the pair of arm parts or expanding  and contracting of the tips).
	“the basis” (claim 4, line 7) lack proper antecedent basis.
	“for driving “(claim 4, line 8) appears to be incomplete should be further define  the structural elements to which the driving associated thereto (i.e., opening and closing of the pair of arm parts or expanding  and contracting of the tips).

	Claims 1, 4 is/are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: beside the coupling step as suggested above “a voltage calibration unit” should be incorporated into last step such as the following:
“ coupling a voltage calibration unit to the pair of arm parts and the piezoelectric element;  and  
	calibrating a driving voltage by the voltage calibration unit to be applied to the piezoelectric element for driving on a basis of the reference voltage from the acquiring  the reference voltage by the  reference voltage acquisition unit”--.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4 have been considered but are moot because the new ground of rejection.
	The amendment to the claims has not overcome the 112 issues (see above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt